THE THIRTEENTH COURT OF APPEALS

                                   13-19-00439-CV


                                    Everardo Vera
                                          v.
                                     Corina Vera


                                   On Appeal from the
                    357th District Court of Cameron County, Texas
                           Trial Cause No. 2019-DCL-3007


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant, Everardo Vera.

      We further order this decision certified below for observance.

October 24, 2019